I dissent. The opinion in this case may correctly state the law as to the application of section 3306, Revised Ordinance, to the defendant's apartment house but the complaint does not allege as the basis for the cause of action a failure to maintain a proper lighting system in the hall and stairway as required by section 3306. The complaint alleges that there was a failure to keep the system lighted. As an extra defense, defendant, after plaintiff pleaded the ordinance, contended that the ordinance did not apply to its apartment house but the plaintiff could not recover unless she proved her allegations, to wit, that the lights were, at the time of the accident, extinguished. That is her only allegation of negligence. She cannot transmute it into an allegation that the lighting system was not as required by the ordinance. The pleading of the ordinance was only to show a duty named *Page 563 
by the ordinance to keep proper light in the hallways and it is a breach of that duty by the alleged failure to have any lights going and not the failure to maintain an adequate lighting system which is the sole ground of negligence. The complaint alleges in paragraph 4
"that on the 17th day of May, 1935, at about the hour of 5 o'clock p.m. * * * said defendant had carelessly and negligently, and contrary to its duty and to the provisions of Section 3306 of said ordinance of Salt Lake City as aforesaid, permitted all lights on the stairways and hallways in said apartment house to be extinguished, thus failing to provide said hallways and stairways with adequate light for this plaintiff or other persons using the apartment house to properly see the stairways and had carelessly and negligently ordered and required the person in charge of said apartment house for the said defendant to see that said lights were not turned on in the hallways and stairways, and that the plaintiff, while descending the stairway between the main floor and the basement floor of said apartment house, because of her inability to see the steps and the position of the steps on said stairway while descending said stairway as aforesaid, did miss one of the steps of said stairway and was then and there made to fall and she did fall from said step to the landing below the same and by reason thereof plaintiff received a severe injury to the back of her head causing," etc.
In paragraph 2 the complaint alleged that prior to the 17th of May all of the halls and stairways were lighted by
"the use of certain electrical lights and appliances and said halls and stairways were lighted in such a manner that the tenants and occupants of the various apartments in said apartment house were able to traverse the various stairs and halls therein without danger of falling, and that such was the condition of said halls and stairways at the time this plaintiff rented from the defendant the aforesaid apartment; and plaintiff alleges that it was the duty of said defendant in the conduct of its said apartment house and apartment house business to at all times keep the halls and stairways of said apartment house lighted to the same extent as the same were lighted at the time the plaintiff became a tenant of said apartment house."
In paragraph 3 it is alleged that there was in force on May 17th a certain ordinance reading as follows: *Page 564 
"Every stairway or other means of exit into corridors and passage ways appurtenant thereto shall be provided with an adequate system of lighting, either natural or artificial. Lights in the exit sign shall be kept burning at all times that the building served by such stairways or exits is being used or occupied."
Then follows an allegation reading as follows:
"Plaintiff alleges that it was the duty of said defendant to keep said hallways and stairways lighted as aforesaid and as required by said city ordinance so that the same would be properly lighted at all times so that this plaintiff and other occupants of said apartment house could with safety use the halls and stairways of said apartment house."
These allegations cover all the particulars as to negligence. The remainder of the complaint deals with injuries suffered and matters of inducement.
The evidence developed the fact that the lights were lit, whereupon plaintiff sought to switch to the ground that the lighting system, even though kept lit, was not adequate under the ordinances. But no such ground was alleged. An allegation that a system of lights was not left lighted as required by the ordinance is not sustained by proof that the system itself was not as required by the ordinance. The sole negligence mentioned is a failure to have any lights whatsoever, and when this ground was abandoned none remained that was pleaded. The pleading of the ordinance requiring an adequate system of lighting, either natural or artificial, was itself not a plea of negligence. It was put in the complaint to show that an ordinance had been violated by having no lights. There was no allegation that there was a breach of the ordinance in that the system of lighting was inadequate. Defendant did not need to meet any other allegation of negligence except the one alleged, to wit, that the lights on May 17th were altogether extinguished. If an ordinance requires me to have an adequate system of lighting and it is admitted I had a proper system, but that it was not lighted, such allegation cannot cover a case where *Page 565 
it turns out in the evidence that the system was lighted but it was not an adequate system. It is a truism that proof must follow allegation.
In this case, the attorney for the plaintiff stated to the court that he was "not relying on Paragraph 2. We have abandoned that particular allegation and have not attempted to make any proof on it. We are making proof under Paragraphs 3 and 4 of the complaint." But that did not aid him, because as shown above, paragraphs 3 and 4 simply set out a duty prescribed by an ordinance and then alleged a breach of that duty by alleging no lights burning. Under paragraphs 3 and 4, the plaintiff could not show that there were lights burning, but they were not sufficient or so located as not to adequately light the hall. His allegation was equivalent to an admission that there was an adequate lighting system, but that it was not in commission.
The fact that after he stated that he was abandoning the allegation in paragraph 2 and relying on paragraphs 3 and 4 (but still had not made his proof conform to the allegations of those paragraphs), defendant did not object or call the court's attention to the variance, cannot cure the error of failing to prove the only allegation of negligence set out. No proof relating to negligence was introduced after that incident, but only as to Mr. Olsen's condition after which plaintiff rested and defendant moved for a nonsuit which, in my opinion, should have been granted. The fact that defendant itself introduced the whole ordinance cannot change the situation. It had a right to defend not only on the ground that the allegation of negligence had not been proved, but also on the point that the duty purported to be required by the ordinance was not as it was claimed and to introduce the ordinance in support of that theory. The fact that it was compelled to go ahead after the nonsuit and in so going ahead it met the evidence of plaintiff to the effect that there was not an adequate lighting system by attempting to show there was adequate light, would not waive the very fundamental requirement that plaintiff must *Page 566 
prove the allegation of negligence in the complaint and not some other negligence not set out. By the court's overruling defendant's motion for a nonsuit, defendant was put to the choice of standing on that motion or meeting what evidence had been introduced even though it did not support the allegation of negligence. The defendant assigned as error the court's refusing to grant the motion for a nonsuit, and the same was argued in the briefs.
While there may be cases where both sides depart from the pleadings and voluntarily make issues which are not included therein which would estop either from asserting that the other had not followed allegata with probata, I do not think this is one of those cases. The defendant brought the issue fairly before the court by its motion for a nonsuit. Overruling it placed upon it the responsibility of going forward to meet the only evidence which was adduced. In so doing, it did not make or accept an issue without the pleadings.
For these reasons, I dissent.